Citation Nr: 0208914	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  98-01 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

The propriety of the initial 10 percent rating for 
hypertension.

(The issues regarding the propriety of the initial 
noncompensable ratings for the veteran's right and left knee 
disabilities will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1977, and from October 1977 to October 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Columbia, South Carolina, that granted service connection for 
hypertension, and right and left knee disabilities, assigning 
a noncompensable evaluation for each of the disabilities.  In 
a January 1998 rating decision the RO assigned the veteran a 
compensable 10 percent rating for hypertension.  

The veteran's claim was before the Board in January 2000, at 
which time the Board remanded the aforementioned issues for 
development.  It is noted that the Board addressed a number 
of other issues when the veteran's claim was before it in 
January 2000.  These issues are no longer for consideration 
by the Board.  

The Board is undertaking additional development on the issues 
regarding the propriety of the initial noncompensable ratings 
for the veteran's left and right knee disabilities pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
this issue. 



FINDING OF FACT

Throughout the period from the effective date of the grant of 
service connection to the present, the veteran's diastolic 
pressure has not been predominantly 110 or more, and his 
systolic pressure has not been predominantly 120 or more.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
entire rating period for hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. § § 4.7, 4.104, Diagnostic Code 7101 (2000), 4.104, 
Diagnostic Code 7101 (2001) 


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Blood pressure readings for the veteran's last several years 
of service (the veteran retired in October 1977) are as 
follows: in October 1995, 124/94; in April 1996, 152/102; on 
July 1, 1997, 162/110, and 136/90, on July 7, 1997, 140/104; 
and on July 9, 1997, 170/111, and 146/110.  On a blood 
pressure tracking log, the veteran had readings of 148/110, 
and 146/110 on July 3, 1997; 160/110 and 150/110 on July 8, 
1997, and 134/104 on July 10, 1997.  

The veteran underwent a VA general medical examination in 
December 1997.  The veteran's blood pressure ran from 150/100 
to 110.  It was noted that the veteran had not been formally 
treated for his blood pressure until 10-12 months earlier.  
The veteran's blood pressure was 150/100 sitting, 151/99 
standing, and 148/98 lying.  Assessment was essential 
hypertension.  

In the veteran's January 1998 notice of disagreement, he 
stated that he was taking daily medication of 5 mg. of 
Felodipine and 25 mg. of Hydrochlorothiazide.  

The veteran was afforded a hearing before the RO in April 
1998, but did not testify about his hypertension.  

A treatment record from Dr. J. J. dated July 1998 did not 
show any blood pressure readings.

VA treatment records were submitted from 1998 to 1999.  In 
May 1998, the veteran's blood pressure was 127/76.  In 
September 1998, the veteran's blood pressure was 118/70.  

Assorted treatment records were submitted from the Naval 
Hospital in Charleston, the Eisenhower Army Medical Center, 
and the University of South Carolina for the time period from 
1998 to 2000.  A May 2000 record showed a reading of 138/88.  

The veteran underwent a VA examination in March 2001.  No 
blood pressure readings were taken.

The RO sent the veteran a letter dated July 2001 informing 
him about the Veterans Claims Assistance Act of 2000.  

Assorted treatment records were submitted from the Charleston 
Naval Hospital, Doctor's Care, the Eisenhower Army Medical 
Center, and the University of South Carolina, for the period 
from 1997 to 2001.  A February 1997 record shows a blood 
pressure reading of 190/110.  A July 2001 record shows a 
reading of 125/82.  An August 2001 record shows a reading of 
136/98.  





Analysis

It is noted that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) to be codified at 38 C.F.R. §§ 3.102, 3.159).  
The intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

It is determined that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal, because the requirements under the VCAA 
have been satisfied. See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (when the Board addresses a matter not addressed 
by the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).  In that regard, it is determined that the RO 
notified the veteran of the reasons for its decision, as well 
as the laws and regulations applicable to his claim.  This 
information was provided in the January 1998 Statement of the 
Case, and in the February and December 2001 Supplemental 
Statements of the Case.  

The RO has satisfied the duty to assist the veteran in 
obtaining evidence relevant to his claim, and the Board is 
not aware of any relevant evidence that has not yet been 
obtained.  Moreover, VA has conducted reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  The veteran's claim has been 
remanded by the Board in January 2000 in order to assist the 
veteran with his claim, and a VCAA letter was mailed to the 
veteran in July 2001.  Finally, the veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained.

As will be discussed in greater detail below, the medical 
evidence of record, specifically the service medical records 
and post-service medical records, is sufficient to consider 
the veteran's claim and an additional current medical 
examination is not necessary.  As a result of the extensive 
development that has been undertaken in this case, the 
veteran has been made aware of the information and evidence 
necessary to substantiate his claim and of VA's role in 
assisting in the development of the claim.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.  Therefore, further development to meet the 
requirements of 38 U.S.C.A. §§ 5103, 5103A is not necessary. 

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial 10 percent rating following 
the grant of service connection for his hypertension.  
Therefore, all of the evidence following the grant of service 
connection (not just the evidence showing the present level 
of disability) must be considered in evaluating the veteran's 
claim.  The RO did consider all of the evidence following the 
grant of service connection, so the veteran's claim is in 
appropriate appellate status.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7. 

The schedular criteria for evaluation of the cardiovascular 
system were changed effective January 12, 1998.  Thus, the 
veteran's hypertension must be evaluated under both the old 
and the new rating criteria to determine which version is 
most favorable to the veteran.

The General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  The Board, however, must apply both the former and 
the revised versions of the regulation for the period prior 
and subsequent to the regulatory change, but an effective 
date based on the revised criteria may be no earlier than the 
date of the change.  As such, VA must consider the claim 
pursuant to the both criteria during the course of the entire 
appeal. See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  As the RO has considered the 
veteran's claims for hypertension under the former and 
revised criteria, there is no prejudice to the veteran in the 
Board doing likewise, and applying the more favorable result.

The rating criteria in effect for cardiovascular disorders 
prior to January 1998 provided for the assignment of a 10 
percent evaluation for hypertensive vascular disease where 
there was diastolic pressure of predominantly 100 or more.  A 
20 percent evaluation was warranted when diastolic pressure 
was predominantly 110 or more with definite symptoms.  A 40 
percent rating was warranted when diastolic pressure was 
predominantly 120 or more and moderately severe symptoms were 
demonstrated. 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).
Effective January 12, 1998, the new rating schedule took 
effect and the rating schedule now provides for a 10 percent 
rating when diastolic pressure is predominantly 100 or more, 
or systolic pressure is predominantly 160 or more, or an 
individual has a history of diastolic pressure of 100 or more 
who requires continuous medication for control.  A 20 percent 
rating is applicable when diastolic pressure is predominantly 
110 or more, or; systolic pressure is predominantly 200 or 
more.  A 40 percent evaluation requires diastolic pressure of 
predominantly 120 or more. 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2000).  Note (1) instructs that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days, and 
that for purposes of this section, the term hypertension 
means that the diastolic blood pressure is predominantly 
90mm. or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm. or 
greater with a diastolic blood pressure of less than 90mm. 

In order to be assigned a 20 percent rating under the old 
diagnostic criteria, the evidence must show diastolic 
pressure of predominantly 110 or more with definite symptoms.  
In order to be assigned a 20 percent rating under the new 
diagnostic criteria, the evidence must show diastolic 
pressure of predominantly 110 or more, or systolic pressure 
of predominantly 200 or more.  As will be described below, 
the evidence simply does not show such findings.  

Regarding diastolic pressure readings, the evidence only 
shows a reading higher than 110 on one occasion ( in service 
in July 1997, the veteran had a reading of 170/111).  Every 
other reading has been 110 or less.  While the veteran has 
had several readings of 110 since 1995, he has not had 
readings of predominantly 110.  The only reading of 110 since 
leaving service was at the veteran's December 1997 VA 
examination where the examiner wrote the veteran's blood 
pressure was running from 150/100 to 110.  However, it should 
be noted that the listed blood pressure readings were 
150/100, 151/99, and 148/98.  The other post-service readings 
were not 110.  In May 1998, the veteran's blood pressure was 
127/76; in September 1998, his blood pressure was 118/70; in 
May 2000, his blood pressure was 138/88; in July 2001, his 
blood pressure was 125/82; and in August 2001, his blood 
pressure was 136/98.  

Regarding systolic pressure readings, none of the recorded 
readings from 1995 to 2000 showed a reading of 200.  The 
highest systolic reading was 190 taken in service in February 
1997.  

The preponderance of the evidence is against the veteran's 
claim challenging the propriety of the initial 10 percent 
rating for hypertension.  As such, the benefit-of-the-doubt 
doctrine is not for application.  Accordingly, the 10 percent 
rating assigned for hypertension was proper, and the 
veteran's claim must be denied.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching the above determinations regarding the veteran's 
hypertension, consideration has been given to the provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they were raised 
by the veteran, as required by Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).  Specifically, the RO obtained a VA 
examination to determine the extent of the veteran's 
hypertension.  The evidence includes records of prior medical 
history and rating decisions.  Therefore, the RO and the 
Board have considered all the provisions of Parts 3 and 4 
that would reasonably apply in this case.  
ORDER

The initial 10 percent rating for hypertension was proper and 
is maintained.  



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

